DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 9, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20060026844 to Ping in view of US Patent Application Publication No. 20050223562 to Pardue et al. and US Patent Application Publication No. 20040154170 to Kain et al.
In re claims 1, Ping teaches a utility knife (Fig. 1) comprising:
a handle (2) that comprises a first longitudinal side, a second longitudinal side opposite the first longitudinal side, a top side, a bottom side, and a slot that extends through the bottom side, the slot between the first and second longitudinal sides (Fig. 9); 
a blade (B); 
a blade holder (3), the blade removably coupled to the blade holder, the blade holder pivotable with respect to the handle between an extended position where the blade is exposed and configured to cut a work-piece and a folded position where the blade is within the slot of the handle, the blade holder comprising a first notch (31A, Para 030) and a second notch (31d); and
a locking mechanism (21) comprising: 

a coil spring (22) that biases the push button toward the locked position (Para 0031).


    PNG
    media_image1.png
    446
    866
    media_image1.png
    Greyscale



Regarding claims 1 and 10, Ping teaches a push button having a first and second portion, but does not teach the second portion has a diameter larger than the first and a frusto-conical portion between the first and second portions.

It would have been obvious to one before the effective filing date of the invention to shape the locking mechanism of modified Ping having a frusto-conical portion between the first and second portion as taught by Pardue to maintain proper locking of the blade in an open position (Para 0028-29, Pardue).

Regarding claims 1 and 5, Ping teaches a coil spring, but does not teach the handle comprises a post that extends within an internal space defined within the coil spring, and wherein the post is capable of stabilizing the coil spring.
Kain teaches knife having an actuator device (201) biased by a coil spring (222). A post (220) extends within an internal space defined within the coil spring and is capable of stabilizing the spring (Fig. 11). The structure of Kain is very similar to Ping, in there is a spring biasing an actuator. Kain uses a spring and post arrangement, which is merely an obvious variant for biasing another structure. The structures of Kain corresponds to the structures of Ping, in other words, Kain teaches a base structure (structure of slot 198) which receives a post (220) and a spring (222) for abutting and biasing the actuator. Kain clearly teaches and suggest an actuating biasing structure.
It would have been obvious to one before the effective filing date of the invention to provide Ping with a post and coil spring arrangement as taught by Kain to provide the actuator with a stop to maintain the desired range of motion between the spring and the actuator, while positioning the knife blade in the desired extended and retracted positions. Further, the post and coil spring arrangement of Kain in an obvious variant actuator biasing structure.


In re claims 4, modified Ping teaches wherein the blade holder comprises a front end, a back end, a top edge, and a bottom edge, wherein the blade holder comprises an upwardly angled surface on the top edge at the front end of the blade holder (Fig. 1, Ping).
In re claim 5, Ping teaches a utility knife (Fig. 1) comprising:
a handle (2) that comprises a first longitudinal side, a second longitudinal side opposite the first longitudinal side, a top side, a bottom side, and a slot that extends through the bottom side, the slot between the first and second longitudinal sides (Fig. 9); 
a blade (B); 
a blade holder (3), the blade removably coupled to the blade holder, the blade holder pivotable with respect to the handle between an extended position where the blade is exposed and configured to cut a work-piece and a folded position where the blade is within the slot of the handle, the blade holder comprising a first notch (31A, Para 030) and a second notch (31d); and
a locking mechanism (21) comprising: an actuator (18) movable between a locked and an unlocked position, the blade holder pivotable with respect to the handle between the extended and folded positions when the actuator is in the unlocked position and the blade holder is held from pivotal movement relative to the handle when the actuator is in the locked position (Paras 0030, 0031), the actuator comprising a first portion (23) of a first diameter and a second portion (see Pg. 5, above) that is larger than the first diameter (see Pg. 3, above), the second portion of the push button is received in the first notch of the blade holder to hold the blade holder in the extended position and the second portion of the push button is received in the second notch of the blade holder to hold the blade holder in the folded position (Figs. Paras 0030,31), and 

wherein the handle defines a recess (17).
In re claim 7, modified Ping teaches wherein the push button (18) comprises a recess (Figs. 5,10) and the handle comprises a recess (17), wherein an end of the spring is received within the recess of the handle and an opposite end of the spring is received within the recess of the push button (Fig. 10).
In re claim 9, modified Ping teaches wherein the blade holder comprises a front end, a back end, a top edge, and a bottom edge, wherein the blade holder comprises an upwardly angled surface on the top edge at the front end of the blade holder (Fig. 1).
In re claim 11, modified Ping teaches wherein the biasing element comprises a spring (22).
In re claim 12, modified Ping teaches wherein the actuator comprises a push button (18).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Pardue et al. and Kain et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20130042485 to Wen.
In re claim 2, Ping teaches a utility knife having a first and second notch, but does not teach a third notch between the first and second notches, wherein the second portion of the push button is received in the third notch of the blade holder to hold the blade holder in an intermediate position between folded and extended positions. 
Wen teaches a knife having a surface with a plurality of notches for positioning and locking the blade at various angles (Para 0038).
It would have been obvious to one before the effective filing date of the invention to provide the blade holder of modified Ping with a plurality of notches as taught by Wen to lock at .

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of US Patent Application Publication No. 20130125403 to Westerfield or Pardue and Wen.
In re claims 13, Ping teaches a utility knife (Fig. 1) comprising:
a handle (2) that comprises a first longitudinal side, a second longitudinal side opposite the first longitudinal side, a top side, a bottom side, and a slot that extends through the bottom side, the slot between the first and second longitudinal sides (Fig. 9); 
a blade (B); 
a blade holder (3), the blade removably coupled to the blade holder, the blade holder pivotable with respect to the handle between an extended position where the blade is exposed and configured to cut a work-piece and a folded position where the blade is within the slot of the handle, the blade holder comprising a first notch (31A, Para 030) and a second notch (31d); and
a locking mechanism (21) comprising: an acutator (18) movable between a locked position and an unlocked position, the blade holder pivotable with respect to the handle between the extended and folded positions when the actuator is in the unlocked position and the blade holder is held from pivotal movement relative to the handle when the actuator is in the locked position (Paras 0030, 0031), the push button comprising a first portion (23) of a first diameter and a second portion (see Pg. 5, above) that is larger than the first diameter, the second portion of the push button is received in the first notch of the blade holder to hold the blade holder in the extended position and the second portion of the push button is received in the second notch of the blade holder to hold the blade holder in the folded position (Figs. Paras 0030,31), and 
a biasing element (22) that biases the actuator oward the locked position.


Westerfield teaches a locking push button mechanism having a first portion (122) and a second portion (112) having a larger diameter than the first portion. A frusto-concial portion (116) is between the first and second portions.
Pardue teaches a locking push button mechanism having a first portion (50) and a second portion (44) have a larger diameter than the first portion (Fig. 7). A frusto-concial portion (46) is between the first and second portions.
It would have been obvious to one before the effective filing date of the invention to shape the locking mechanism of modified Ping having a frusto-conical portion between the first and second portion as taught by Westerfield or Pardue to maintain proper locking of the blade in an open position (Para 0028-29, Pardue) while preventing the blade from unexpectedly opening while in a closed position, which reduces user injury (Para 009, Westerfield).

Regarding claim 13, Ping teaches a utility knife having a first and second notch, but does not teach a third notch between the first and second notches, wherein the second portion of the push button is received in the third notch of the blade holder to hold the blade holder in an intermediate position between folded and extended positions. 
Wen teaches a knife having a surface with a plurality of notches for positioning and locking the blade at various angles (Para 0038).
It would have been obvious to one before the effective filing date of the invention to provide the blade holder of modified Ping with a plurality of notches as taught by Wen to lock at multiple folding positions to prevent injuries caused by unintentional unfolding (Para 0018, Wen).


In re claim 19, modified Ping teaches wherein the biasing element comprises a spring (22) and the actuator comprises a push button (18).
In re claim 20, modified Ping teaches wherein the slot extends through the bottom side of the handle (Fig. 9).
A slot is formed between the handle portions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ping in view Westerfield or Pardue and Wen, as applied to the above claims, and in further view of Kain et al.
In re claim 17, modified Ping teaches a knife having an actuator (see Pg. 3, above) comprising a recess and a handle having a recess (17), in which an end of the biasing element is received within the recess of the push button and an opposite end of the biasing element is received within the recess of the handle (Fig. 10), but does not teach the handle comprises a post and the biasing element received in the handle within the recess of the handle around the post.
Wang teaches a knife having a handle comprising a recess (Fig. 5) which receives post (35) wherein an end of a biasing element (36) is received within the recess (Fig. 4) of the handle around the post (Fig. 4). 
Kain teaches knife having an actuator device (201) biased by a coil spring (222). A post (220) wherein an end of a biasing element is received around the post. 
It would have been obvious to one before the effective filing date of the invention to provide modified Ping with a post and coil spring arrangement as taught by Kain to provide the actuator with a stop to maintain the desired range of motion between the spring and the actuator, while positioning the knife blade in the desired extended and retracted positions. 
Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. Applicant argues Ping teaches away from being modified to include a post, since the spring is entirely housed within the opening, even when the push button is in the outermost position. Applicant argues that the spring is always entirely contained within the opening there is no need for an additional stabilizing element.
The Examiner respectfully disagrees. Ping does not teach away from being modified to include a post. Ping teaches an actuator biased by a spring (22) in which one end bears against the inner wall of opening 17 (Para 0025) and the other against the actuator. Kain teaches a very similar structure, in which the actuator is biased by a spring and post arrangement. One end of the spring (222) is positioned over the post and the other against the actuator. This arrangement permits movement of the actuator in a desired position. The spring and post arrangement of Kain is merely an obvious variant for biasing an actuator in a desired position. Modifying Ping to have a post and spring arrangement of Kain would not alter the principal operation of the device of Ping. Further Ping does not teach any details with respect to the spring not being an effective and efficient biasing device. If Ping presented the spring as an ineffective biasing arrangement for the actuator, and the post and spring arrangement of Kain was relied upon, this would be teaching away from the claimed invention, since Ping clearly stated the spring was not an ideal biasing member. One having ordinary skill in the art would recognize there are numerous ways to bias a spring in a desired direction and would have been prompted by the teachings of Kain to modify the device of Ping with an obvious variant which achieve the same result.
Applicant does not present any new arguments with respect to claims 2, 5, and 6. 
Applicant argues with respect to claim 13, the Wen teaches away from the proposed modification since Wen is directed to manufacturing and inexpensive folding knife that is safe and simple to use.

Applicant argues that claim 13 recites a handle with a blade and a blade holder and that Wen teaches a folding knife directly coupled to the handles with no intervening blade holder and that adding a blade holder to the folding knife of Wen would add complexity that Wen teaches against because the blade holder provides a removable coupling between the blade holder and the blade rather than affixed coupling between the blade and the handles. Applicant argues this additional complexity increases production cost by adding a component not found in Wen because Wen specifically advises against such configuration and one having ordinary skill in the art would not have relied on Wend to modify a knife with a blade holder because of the difficulty and cost of manufacturing additional components.

The Attorney is encouraged to contact the Examiner for further discussion of the applied prior art or to discuss additional claim language with respect to the pending invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724